            Case MDL No. 2967 Document 48 Filed 11/23/20 Page 1 of 2



                   BEFORE THE UNITED STATES JUDICIAL PANEL
                        ON MULTIDISTRICT LITIGATION




 In re CLEARVIEW AI, INC. CONSUMER                          MDL Docket No. 2967
 PRIVACY LITIGATION



    CLEARVIEW DEFENDANTS’ NOTICE OF SUPPLEMENTAL INFORMATION


       Movants Clearview AI, Inc., Hoan Ton-That, and Richard Schwartz write to notify the

Panel that on November 18, 2020 the United States Court of Appeals for the Seventh Circuit

agreed to hear an appeal from Judge Coleman’s October 23, 2020 order granting the motion of

Plaintiffs Melissa Thornley, Deborah Benjamin-Koller, and Josue Herrera to remand the case of

Thornley v. Clearview AI, Inc., 20-cv-3843 (N.D. Ill.) to the Circuit Court of Cook County. See

Exhibit 1, Order, In re: Clearview AI, Inc., No. 20-8032 (7th Cir. Nov. 18, 2020), ECF No. 9.


 Dated: November 23, 2020                        Respectfully submitted,

                                                 By: /s/ Floyd Abrams
                                                 Floyd Abrams
                                                 Joel Kurtzberg
                                                 CAHILL GORDON & REINDEL LLP
                                                 32 Old Slip
                                                 New York, New York 10005
                                                 Telephone: (212) 701-3000
                                                 fabrams@cahill.com
                                                 jkurtzberg@cahill.com


                                                 Lee Wolosky
                                                 Andrew J. Lichtman
                                                 JENNER & BLOCK LLP
                                                 919 Third Avenue
                                                 New York, New York 10022-3908
                                                 Phone: (212) 891-1600
                                                 lwolosky@jenner.com
Case MDL No. 2967 Document 48 Filed 11/23/20 Page 2 of 2



                            alichtman@jenner.com

                            Howard S. Suskin
                            David P. Saunders
                            JENNER & BLOCK LLP
                            353 North Clark Street
                            Chicago, Illinois 60654
                            Phone: (312) 222-9350
                            hsuskin@jenner.com
                            dsaunders@jenner.com

                            Attorneys for Defendants Clearview AI, Inc.,
                            Hoan Ton-That, and Richard Schwartz




                          -2-
